DETAILED ACTION
Response to Amendment
Claims 1-10 are pending. Claims 1-10 are amended directly or by dependency on an amended claim. 
Response to Arguments
Applicant’s arguments, see pages 8-13, filed 2 May, 2022, with respect to the 35 USC 101 rejections of claims 1-10, along with accompanying amendments received on the same date, have been fully considered and are persuasive.  The 35 USC 101 rejections of claims 1-10 have been withdrawn. 
Applicant's arguments filed 2 May, 2022 with respect to the 35 USC 103 rejections of claims 1-10 have been fully considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, as Heisele et al. does not specify whether the image is or is not from the same imaging device, another reference is provided herein.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heisele et al. (US 20070179918 A1) in view of Apelbaum et al. (US 20170098118 A1).

Regarding claims 1, 9 and 10, Heisele et al. disclose a match determination device, comprising, a match determination method, comprising, and a storage medium that stores a program causing a computer of a match determination device to function as: an evaluation unit specifying a selected feature quantity being selected from one or a plurality of feature quantities for an analysis target included in an analysis group (extracts local image features (tokens) around these interest points, abstract, additional specific features such as color, make, and model, [0026], system could be trained to generally recognize human faces (e.g., eyebrows, eyes, nose, and mouth) and/or the human form (e.g., body types and clothing styles), [0029], “In any case, the method continues with computing 540 one or more interest points in the target image, and extracting 545 image feature (tokens) from pixel data around the interest points”, [0066]) and evaluating, based on a combination of the selected feature quantities between different analysis groups, whether the analysis targets between a plurality of the analysis groups match (comparing tokens of the target image with tokens in the model tree to identify matches, [0006], grouping the matched tokens into groups, and computing a group token to represent each group. The system also includes a model tree builder module for building a model tree using the group tokens, where each node of the tree represents an object model, [0008], Tokens (from two or more training image) that match are grouped, with each group being represented by a "group token" (e.g., mean of tokens in the group or simply the sole token in the group), [0020], Each group of matched tokens refers to a list of images, which is matched by that particular group. As previously explained, each group is represented by a "group token," which can be computed as the mean of the tokens (average token) in a group, [0038]) and a determination unit specifying the analysis target in each of the different analysis groups as a same target when the evaluation indicates that the analysis targets between the analysis groups match (a hypothesis verification module for determining if a token match threshold is satisfied, [0008], system could be trained on mug shots of potential robbery suspects, and the target images provided to module 110 could be frames of surveillance video of a robbery (in effort to match the actual robber caught on video with a known suspect), [0029], If the ratio is below a certain threshold (e.g., 0.8), then accept the match (i.e., the token is matched to its nearest neighbor token). Otherwise, if threshold is not satisfied, then there is no match for the given token, [0037], Step A: From the set of parent node tokens, identify the subset of node tokens that has the most common matches amongst the parent node images. If two subsets have the same number of common matches, the subset that is larger (with regard to the number of tokens) can be picked, [0041], determine if a token match threshold is satisfied. In one particular embodiment, a valid hypothesis is obtained if a minimum number of tokens matched and voted for the same object hypothesis, For example, if the root node characterizes a general class of vehicles with four wheels, and each of the leaf nodes is a specific vehicle make and model, then a successful match with an intermediary node would justify a general object hypothesis that the target image includes a vehicle, and possibly the number of doors and body style (depending on the specificity of the intermediary nodes), [0058]).

Heisele et al. do not use the exact same terms as the applicant, namely “a determination unit specifying the analysis target in each of the different analysis groups as a same target when the evaluation indicates that the analysis targets between the analysis groups match”. It would have been obvious at the time of filing to one of ordinary skill in the art that Heisele et al. include a determination unit specifying the analysis target in each of the different analysis groups as a same target when the evaluation indicates that the analysis targets between the analysis groups match, as groups of tokens are matched, a match threshold is specified, and the hypothesis can be whether or not the object is the object in the database (i.e. as in the example of robbery suspects).

Heisele et al. do not explicitly disclose the analysis group includes video data transmitted from a same camera and the feature quantity is generated based on the video data.

Apelbaum et al. teach specify a selected feature quantity being selected from one of a plurality  of feature quantities for an analysis target included in an analysis group (One or more definable or quantifiable facial features may be identified for each identified face image, [0061]), wherein the analysis group includes video data transmitted from a same camera and the feature quantity is generated based on the video data (Identified facial features may be stored for later reference (e.g., for comparison with a subsequently obtained face image, e.g., later acquired at the same or at another location by the same camera or by another camera), [0062]); evaluate, based on a combination of the selected feature quantities between different analysis groups, whether the analysis targets between a plurality of the analysis groups match (Identified facial features of the POI may be compared with previously identified facial features, e.g., as retrieved from a database of identified facial features, [0062], a comparison of identified facial features of a POI with previously identified facial features may result in a match, [0064]); and specify the analysis target in each of the different analysis groups as a same target when the evaluation indicates that the analysis targets between the analysis groups match (a match with a database may reveal an identity of the POI, [0064]).

Heisele et al. and Apelbaum et al. are in the same art of object recognition (Heisele et al., abstract; Apelbaum et al., abstract). The combination of Apelbaum et al. with Heisele et al. enables the use of the same camera over time. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the camera consistency of Apelbaum et al. with the recognition system of Heisele et al. as this was known at the time of filing, the combination would have predictable results, as by using the same camera one could expect higher accuracy when comparing features as the features will be compared to images taken with the same imaging device and will therefore suffer less variation between images, and as Apelbaum et al.
indicate, “Face recognition using a mobile camera, in accordance with an embodiment of the present invention, may be advantageous. Since the camera may be brought close to an imaged person's face, a low resolution camera may be used. Such a camera may be less expensive than the high resolution fixed closed-circuit television cameras that are often used for face resolution. For example, the mobile camera may be similar to those that are commonly incorporated into mobile telephones and portable computers. The mobile camera may be moved by the user to point directly at a person's face. Thus, face recognition may be less complex and more accurate than face recognition from images acquired by a fixed camera in which the orientation of the person's face may not be optimal for face recognition. A mobile camera may be moved to where identification is required at a particular time and is not limited by where it is mounted” ([0019]), indicating how using a camera such as a mobile phone camera will make the application of Heisele et al. more universally accessible to everyone.

Regarding claim 2, Heisele et al. and Apelbaum et al. disclose the match determination device according to claim 1. Heisele et al. further disclose the evaluation unit generates, for each of the analysis groups, a hierarchy structure based on a degree of similarity between a plurality of feature quantities for an analysis target included in the analysis group, evaluates matching between feature quantities each indicating a node in a first hierarchy indicating a hierarchy following each highest node in a hierarchy structure of the analysis group, performs, on a lower node in order, processing of evaluating matching between feature quantities in a hierarchy structure of the analysis group, in a next hierarchy connected to each of feature quantities in the first hierarchy that match in the evaluation, and specifies, in a predetermined hierarchy, the selected feature quantity indicating a feature quantity whose degree of similarity to another analysis group is equal to or more than a predetermined threshold value, and the determination unit specifies, when each feature quantity indicating a node in the predetermined hierarchy in a hierarchy structure of the different analysis groups indicates matching between the analysis groups, the analysis target in each of the different analysis groups as a same target (“The system computes interest points in the training images, and then extracts local image features (tokens) around these interest points. The set of tokens from the training images is then used to build a hierarchical model structure. During identification/detection, the system, computes interest points from incoming target images. The system matches tokens around these interest points with the tokens in the hierarchical model. Each successfully matched image token votes for an object hypothesis at a certain scale, location, and orientation in the target image. Object hypotheses that receive insufficient votes are rejected”, abstract, “The method continues with comparing tokens of training image pairs to find matched tokens, grouping the matched tokens into groups, and computing a group token to represent each group. The method continues with building a model tree using the group tokens, where each node of the tree represents an object model. In one such particular embodiment, the method further includes the preliminary step of receiving the plurality of training images including one or more objects, and formatting those images so that they can be processed according to the method. The method may include identifying objects in a target image using the model tree. 7. In one such case, the method further includes the preliminary step of receiving the target images, and formatting those images so that they can be processed according to the method. In another such case, identifying objects in target images using the model tree includes computing one or more interest points in the target image, extracting tokens associated with the target image interest points, and comparing tokens of the target image with tokens in the model tree to identify matches. In response to determining a token match threshold is satisfied, the method may continue with outputting an object hypothesis. In response to determining a token match threshold is satisfied, the method may continue with rejecting the object hypothesis”, [0006], The system then attempts to match tokens around these interest points with the tokens in the hierarchical model tree. Each successfully matched image token votes for an object hypothesis at a certain scale, location, and orientation in the target image. In the hypothesis verification stage, object hypotheses that received only a small number of votes (e.g., below a preset threshold) by token, or no votes, are rejected, [0021], In such a case, the root node may be an object model of a vehicle generally characterized by four wheels. This is the least specific object model in the hierarchy. The next layer in the model tree hierarchy may include one node that includes an object model for two-door vehicles and another node that includes an object model for four-door vehicles. Each of these nodes may then branch, for example, to three nodes that include further specific object models for sedans, pick-up trucks, and SUVs, respectively. Further layers of model tree hierarchy can be used for object models that represent additional specific features such as color, make, and mode, [0026], “The recognition starts with matching the target image to the root node of the model. Assuming there is a match at this general level, the matching process proceeds directly with the child nodes of the root node. If there is a match between the image and a given node, the matching process proceeds with the child nodes of the matched node, and so on. If the task is to identify a target object that is represented in the training set, the matching is continued until none of the child nodes has been successfully matched or until the end or "leaf" nodes of the tree have been reached. Any successful match with any of the leaf nodes leads to an object hypotheses (successful detection of the object)”, [0028], match the actual robber caught on video with a known suspect, [0029], group the matched tokens into sets, if threshold is not satisfied, then there is no match for the given token, [0037]).

Regarding claim 5, Heisele et al. and Apelbaum et al. disclose the match determination device according to claim 1. Heisele et al. further disclose the evaluation unit determines, based on an attribute included in the feature quantity, a feature quantity of an analysis target included in the analysis group, and uses the feature quantity for evaluating whether the analysis targets match (extracts local image features (tokens) around these interest points, abstract, additional specific features such as color, make, and model, [0026], system could be trained to generally recognize human faces (e.g., eyebrows, eyes, nose, and mouth) and/or the human form (e.g., body types and clothing styles), [0029], “In any case, the method continues with computing 540 one or more interest points in the target image, and extracting 545 image feature (tokens) from pixel data around the interest points”, [0066]).

Regarding claim 6, Heisele et al. and Apelbaum et al. disclose the match determination device according to claim 1. Heisele et al. further disclose the evaluation unit evaluates whether the analysis targets match, based on a plurality of different feature quantities included in the feature quantity (In such a case, the root node may be an object model of a vehicle generally characterized by four wheels. This is the least specific object model in the hierarchy. The next layer in the model tree hierarchy may include one node that includes an object model for two-door vehicles and another node that includes an object model for four-door vehicles. Each of these nodes may then branch, for example, to three nodes that include further specific object models for sedans, pick-up trucks, and SUVs, respectively. Further layers of model tree hierarchy can be used for object models that represent additional specific features such as color, make, and mode, [0026], group the matched tokens into sets, if threshold is not satisfied, then there is no match for the given token, [0037]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heisele et al. (US 20070179918 A1) and Apelbaum et al. (US 20170098118 A1) as applied to claim 1 above, further in view of Liu (US 20150356129 A1) [same assignee, published >1year US filing].

Regarding claim 3, Heisele et al. and Apelbaum et al. disclose the match determination device according to claim 1. Heisele et al. partly disclose the evaluation unit generates, based on each piece of feature quantity information about an analysis target included in each of the analysis groups and a match evaluation threshold value being preset in ascending order in a lower hierarchy with respect to a highest node and each hierarchy node in a hierarchy structure, the hierarchy structure based on a degree of similarity, specifies a feature quantity of each node included in a partial hierarchy structure having, as a highest node, a hierarchy node indicating a predetermined match evaluation threshold value in the hierarchy structure as the selected feature quantity, and evaluates that the selected feature quantities match, and the determination unit determines that the analysis target indicated by a feature quantity of each node included in a partial hierarchy structure having, as a highest node, a hierarchy node indicating the predetermined match evaluation threshold value in the hierarchy structure is a same target (The specificity of the object model of each node increases as the hierarchal layers increase away from the root node. For instance, assume the system is for recognizing vehicles. In such a case, the root node may be an object model of a vehicle generally characterized by four wheels. This is the least specific object model in the hierarchy. The next layer in the model tree hierarchy may include one node that includes an object model for two-door vehicles and another node that includes an object model for four-door vehicles. Each of these nodes may then branch, for example, to three nodes that include further specific object models for sedans, pick-up trucks, and SUVs, respectively. Further layers of model tree hierarchy can be used for object models that represent additional specific features such as color, make, and model, [0026], “The hypothesis verification module 420 is programmed or otherwise configured to determine if a token match threshold is satisfied. In one particular embodiment, a valid hypothesis is obtained if a minimum number of tokens matched and voted for the same object hypothesis. This minimum number (or threshold) depends on the number of node tokens in a given node (object model), and the desired accuracy of the match. If the threshold is satisfied, then the hypothesis verification module 420 outputs an object hypothesis (successful detection of the object). Otherwise, the hypothesis verification module 420 rejects the object hypothesis. In such a case, the identification system can repeat the identification process, or simply ignore that particular target. The identification system may also inform the user (e.g., via a display or verbal output) that object identification for that particular image was indeterminate, if so desired. In a detection application, where the task is to recognize objects (which have not necessarily been part of the training data) belonging to a certain class, a successful match with an intermediary node (i.e., not a leaf node) might be sufficient to give rise to an object hypothesis. For example, if the root node characterizes a general class of vehicles with four wheels, and each of the leaf nodes is a specific vehicle make and model, then a successful match with an intermediary node would justify a general object hypothesis that the target image includes a vehicle, and possibly the number of doors and body style (depending on the specificity of the intermediary nodes), [0058]). However, this does not quite describe the ascending order required by the claim.

Liu teaches an evaluation unit generates, based on each piece of feature quantity information about an analysis target included in each of the analysis groups and a match evaluation threshold value being preset in ascending order in a lower hierarchy with respect to a highest node and each hierarchy node in a hierarchy structure, the hierarchy structure based on a degree of similarity, specifies a feature quantity of each node included in a partial hierarchy structure having, as a highest node, a hierarchy node indicating a predetermined match evaluation threshold value in the hierarchy structure as the selected feature quantity, and evaluates that the selected feature quantities match, and the determination unit determines that the analysis target indicated by a feature quantity of each node included in a partial hierarchy structure having, as a highest node, a hierarchy node indicating the predetermined match evaluation threshold value in the hierarchy structure is a same target  (An index generating device (100) comprises: an index generating unit (101) which uses an interdata similarity degree which is computed by a similarity computation unit (105) to generate an index which includes a lower order node, and a higher order node which includes an entry having a link relation with the lower order node and indicating representative data having a similarity degree with data indicated by an entry in the lower order node greater than or equal to a similarity threshold value appended to the link relation; and a threshold setting unit (102) which sets the similarity threshold to a value which increases the further down the hierarchy, abstract, “A first aspect relates to an index generating device that generates an index in which a plurality of nodes each of which includes at least one entry that indicates a datum that becomes an index object are hierarchized. The index generating device according to the first aspect includes an index generating unit that, using a similarity degree between data computed by a similarity computation unit, generates the index that includes a lower order node and a higher order node which includes an entry that has a link relation with the lower order node and that indicates a representative datum having a similarity degree with a datum indicated by an entry in the lower order node greater than or equal to a similarity degree threshold value appended to the link relation, and a threshold setting unit that sets the similarity degree threshold value to a value that increases with descent in hierarchy”, [0022], “A second aspect relates to an index generating method that generates an index in which a plurality of nodes each of which includes at least one entry that indicates a datum that becomes an index object are hierarchized. The index generating method according to the second aspect includes generating the index that includes a lower order node and a higher order node which includes an entry that has a link relation with the lower order node and that indicates a representative datum having a similarity degree with a datum indicated by an entry in the lower order node greater than or equal to a similarity degree threshold value appended to the link relation, and setting the similarity degree threshold value to a value that increases with descent in hierarchy”, [0023], lower order node and that indicates a representative datum having a similarity degree with a datum indicated by an entry in the lower order node greater than or equal to a similarity degree threshold value appended to the link relation, and the similarity degree threshold value is set to a value that increases with descent in hierarchy, [0026], “As illustrated in FIG. 1, an index generating device 100 includes an index generating unit 101 which, using a similarity degree between data which is computed by a similarity computation unit 105, generates an index that includes a lower order node and a higher order node which includes an entry that has a link relation with the lower order node and that indicates a representative datum having a similarity degree with data indicated by an entry in the lower order node greater than or equal to a similarity degree threshold value appended to the link relation, and a threshold setting unit 102 that sets the similarity degree threshold to a value that increases with descent in the hierarchy. The similarity degree in this exemplary embodiment means the degree of approximation. The greater the value of the similarity degree, the greater the degree of approximation becomes. Conversely, the smaller the value of the similarity degree, the lower the degree of approximation becomes”, [0053], the similarity degree between the datum fa and the datum fc is greater than or equal to the threshold value δ, [0061], Furthermore, according to the example in FIG. 2, the similarity degree threshold value T1 is set to a value that is greater than the similarity degree threshold value T2 appended to the link relation of a higher order. Due to this, the similarity degrees between the data indicated by entries included in the higher order node L2 and the representative datum f13 included in an even higher order node L3 are greater than or equal to the similarity degree threshold value T2 and less than the similarity degree threshold value T1. As a result, in the index generated in this exemplary embodiment, a set of data having similarity degrees that increase with descent in the hierarchy is indicated, [0066]).

Heisele et al. and Liu are in the same art of hierarchical model structures for data comparison (Heisele et al., abstract; Liu, abstract). The combination of Liu with Heisele et al. and Apelbaum et al. will enable the use of an ascending order. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the ordering of Liu with the invention of Heisele et al. and Apelbaum et al. as this was known at the time of filing, the combination would have predictable results, and as Liu indicates “by using the index generated by this exemplary embodiment, computational complexity of the search (the number of times of calculating the similarity degree) can be reduced” ([0065]) indicating the computational benefit when combined with the invention of Heisele et al. and Apelbaum et al..

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heisele et al. (US 20070179918 A1) and Apelbaum et al. (US 20170098118 A1) as applied to claim 1 above, further in view of Bariya et al. (“Scale-Hierarchical 3D Object Recognition in Cluttered Scenes”, 2010).

Regarding claim 4, Heisele et al. and Apelbaum et al. disclose the match determination device according to claim 1. Heisele et al. partly disclose the evaluation unit generates, based on each piece of feature quantity information about an analysis target included in each of the analysis groups and a match evaluation threshold value being preset in ascending order in a lower hierarchy with respect to a highest node and each hierarchy node in a hierarchy structure, a hierarchy structure based on a degree of similarity, specifies feature quantity information in a same analysis group among pieces of feature quantity information of nodes included in a partial hierarchy structure having, as a highest node, a hierarchy node indicating a predetermined match evaluation threshold value in the hierarchy structure, and generates a group partial hierarchy structure by the feature quantity information in the same analysis group for each of the analysis groups, the evaluation unit evaluates matching between the analysis groups of each feature quantity indicating a node in a first hierarchy indicating a hierarchy following a highest node in a group partial hierarchy structure for each of the analysis groups, performs, on a lower node in order, an evaluation of matching between the analysis groups by a feature quantity of each piece of feature quantity information in a next hierarchy connected to each piece of feature quantity information in the first hierarchy that matches in the evaluation, and specifies, in a predetermined hierarchy, the selected feature quantity indicating a feature quantity whose degree of similarity to another analysis group is equal to or more than a predetermined threshold value, and the determination unit specifies, when each feature quantity indicating a node in the predetermined hierarchy in a group partial hierarchy structure of the different analysis group indicates matching between the analysis groups, the analysis target in each of the different analysis groups as a same target (The specificity of the object model of each node increases as the hierarchal layers increase away from the root node. For instance, assume the system is for recognizing vehicles. In such a case, the root node may be an object model of a vehicle generally characterized by four wheels. This is the least specific object model in the hierarchy. The next layer in the model tree hierarchy may include one node that includes an object model for two-door vehicles and another node that includes an object model for four-door vehicles. Each of these nodes may then branch, for example, to three nodes that include further specific object models for sedans, pick-up trucks, and SUVs, respectively. Further layers of model tree hierarchy can be used for object models that represent additional specific features such as color, make, and model, [0026], “The hypothesis verification module 420 is programmed or otherwise configured to determine if a token match threshold is satisfied. In one particular embodiment, a valid hypothesis is obtained if a minimum number of tokens matched and voted for the same object hypothesis. This minimum number (or threshold) depends on the number of node tokens in a given node (object model), and the desired accuracy of the match. If the threshold is satisfied, then the hypothesis verification module 420 outputs an object hypothesis (successful detection of the object). Otherwise, the hypothesis verification module 420 rejects the object hypothesis. In such a case, the identification system can repeat the identification process, or simply ignore that particular target. The identification system may also inform the user (e.g., via a display or verbal output) that object identification for that particular image was indeterminate, if so desired. In a detection application, where the task is to recognize objects (which have not necessarily been part of the training data) belonging to a certain class, a successful match with an intermediary node (i.e., not a leaf node) might be sufficient to give rise to an object hypothesis. For example, if the root node characterizes a general class of vehicles with four wheels, and each of the leaf nodes is a specific vehicle make and model, then a successful match with an intermediary node would justify a general object hypothesis that the target image includes a vehicle, and possibly the number of doors and body style (depending on the specificity of the intermediary nodes), [0058]). However, this does not quite describe the ascending order required by the claim.

Bariya et al. teach based on each piece of feature quantity information about an analysis target included in each of the analysis groups and a match evaluation threshold value being preset in ascending order in a lower hierarchy with respect to a highest node and each hierarchy node in a hierarchy structure, a hierarchy structure based on a degree of similarity, specifies feature quantity information in a same analysis group among pieces of feature quantity information of nodes included in a partial hierarchy structure having, as a highest node, a hierarchy node indicating a predetermined match evaluation threshold value in the hierarchy structure, and generates a group partial hierarchy structure by the feature quantity information in the same analysis group for each of the analysis groups, the evaluation unit evaluates matching between the analysis groups of each feature quantity indicating a node in a first hierarchy indicating a hierarchy following a highest node in a group partial hierarchy structure for each of the analysis groups, performs, on a lower node in order, an evaluation of matching between the analysis groups by a feature quantity of each piece of feature quantity information in a next hierarchy connected to each piece of feature quantity information in the first hierarchy that matches in the evaluation, and specifies, in a predetermined hierarchy, the selected feature quantity indicating a feature quantity whose degree of similarity to another analysis group is equal to or more than a predetermined threshold value, and the determination unit specifies, when each feature quantity indicating a node in the predetermined hierarchy in a group partial hierarchy structure of the different analysis group indicates matching between the analysis groups, the analysis target in each of the different analysis groups as a same target (“In particular, we exploit the geometric scale variability in the form of the intrinsic geometric scale of each computed feature, the hierarchy induced within the set of these intrinsic geometric scales, and the discriminative power of the local scale-dependent/invariant 3D shape descriptors. The method exploits the added information in a hierarchical coarse-to-fine manner that lets it cull the space of all potential correspondences effectively”, abstract, “show how the inherent scale hierarchy of local geometric structures can be used to impose a hierarchical coarse-to-fine structure to the tree-based matching”, p1658, hierarchical structure to the interpretation tree and does away with ambiguities regarding which model primitive to choose to build the next 
level of the tree, p1661
    PNG
    media_image1.png
    523
    399
    media_image1.png
    Greyscale
).

Heisele et al. and Bariya et al. are in the same art of hierarchical model structures for data comparison (Heisele et al., abstract; Bariya et al., abstract). The combination of Bariya et al.  with Heisele et al. and Apelbaum et al. will enable the use of an ascending order. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the ordering of Bariya et al. with the invention of Heisele et al. and Apelbaum et al. as this was known at the time of filing, the combination would have predictable results, and as Bariya et al. indicate “The method exploits the added information in a hierarchical coarse-to-fine manner that lets it cull the space of all potential correspondences effectively. We experimentally evaluate the accuracy of our method on an extensive set of real scenes with varying amounts of partial occlusion and achieve recognition rates higher than the state-of-the-art. Furthermore, for the first time we systematically demonstrate the method’s ability to accurately localize objects despite changes in their global scales” (abstract) indicating the computational benefit and improved accuracy when combined with the invention of Heisele et al. and Apelbaum et al..

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heisele et al. (US 20070179918 A1) and Apelbaum et al. (US 20170098118 A1) as applied to claim 1 above, further in view of Bamba (US 20170345162 A1).

Regarding claim 7, Heisele et al. and Apelbaum et al. disclose the match determination device according to claim 1. Heisele et al. partly disclose a tracking unit specifying the analysis target, based on a moving body included in a moving image (The object can be included in any type of scene, whether static (e.g., both system and objects are stationary) or dynamic (e.g., system and/or objects move, and/or objects are added/removed), [0020]), however, another reference is added to make this explicit.

Bamba teaches a tracking unit specifying the analysis target, based on a moving body included in a moving image (“A video processing apparatus is directed to appropriately associating a plurality of objects in an image. A target detection unit detects a position of a region of a tracking target included in a video image. A specific object detection unit detects a position of a specific object included in the video image. The specific object has a predetermined feature. An association unit associates the region of the tracking target with the specific object based on a relative position between the position of the region of the tracking target detected by the target detection unit and the position of the specific object detected by the specific object detection unit”, abstract, In step S404, the determination unit 306 determines whether there is a moving object to be tracked in the target frame image. If there is a moving object to be tracked in the target frame image (YES in step S404), the processing proceeds to step S405. In step S405, the determination unit 306 determines a region of the moving object to be tracked as a region of a target object. Specifically, the determination unit 306 automatically detects a moving object, [0027], In another example, the user may want to explicitly specify a moving object through the input apparatus 104. In such a case, the determination unit 306 may determine that there is a moving object to be tracked. If the user clicks a mouse, which is an example of the input apparatus 104, near the object that the user wants to track, the determination unit 306 obtains information about the clicking via the communication processing unit 303. The determination unit 306 then determines that there is a moving object to be tracked, [0028], If the degree of confidence of tracking calculated in step S410 is less than or equal to a threshold, the target object tracking unit 307 restores the moving object to be tracked to an undetermined state. In step S407, the target object tracking unit 307 similarly calculates a degree of confidence of tracking. If the calculated degree of confidence of tracking is less than or equal to a threshold, the target object tracking unit 307 restores the moving object to be tracked to an undetermined state, [0043]).

Heisele et al. and Bamba are in the same art of object detection and recognition (Heisele et al., abstract; Bamba, abstract). The combination of Bamba with Heisele et al. and Apelbaum et al. will enable the use of a moving object. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the region movement of Bamba with the invention of Heisele et al. and Apelbaum et al. as this was known at the time of filing, the combination would have predictable results, and as Bamba indicate this improves tracking accuracy ([0050]) indicating the improved accuracy when combined with the invention of Heisele et al. and Apelbaum et al..

Regarding claim 8, Heisele et al. and Apelbaum et al. disclose the match determination device according to claim 1. Heisele et al. partly disclose a specific object detection unit specifying a specific object being the analysis target from a moving image (The object can be included in any type of scene, whether static (e.g., both system and objects are stationary) or dynamic (e.g., system and/or objects move, and/or objects are added/removed), [0020], Each of these nodes may then branch, for example, to three nodes that include further specific object models for sedans, pick-up trucks, and SUVs, respectively. Further layers of model tree hierarchy can be used for object models that represent additional specific features such as color, make, and model, [0026]) however, another reference is added to make this explicit.

Bamba teaches a specific object detection unit specifying a specific object being the analysis target from a moving image (“A video processing apparatus is directed to appropriately associating a plurality of objects in an image. A target detection unit detects a position of a region of a tracking target included in a video image. A specific object detection unit detects a position of a specific object included in the video image. The specific object has a predetermined feature. An association unit associates the region of the tracking target with the specific object based on a relative position between the position of the region of the tracking target detected by the target detection unit and the position of the specific object detected by the specific object detection unit”, abstract, In step S404, the determination unit 306 determines whether there is a moving object to be tracked in the target frame image. If there is a moving object to be tracked in the target frame image (YES in step S404), the processing proceeds to step S405. In step S405, the determination unit 306 determines a region of the moving object to be tracked as a region of a target object. Specifically, the determination unit 306 automatically detects a moving object, [0027], In another example, the user may want to explicitly specify a moving object through the input apparatus 104. In such a case, the determination unit 306 may determine that there is a moving object to be tracked. If the user clicks a mouse, which is an example of the input apparatus 104, near the object that the user wants to track, the determination unit 306 obtains information about the clicking via the communication processing unit 303. The determination unit 306 then determines that there is a moving object to be tracked, [0028], If the degree of confidence of tracking calculated in step S410 is less than or equal to a threshold, the target object tracking unit 307 restores the moving object to be tracked to an undetermined state. In step S407, the target object tracking unit 307 similarly calculates a degree of confidence of tracking. If the calculated degree of confidence of tracking is less than or equal to a threshold, the target object tracking unit 307 restores the moving object to be tracked to an undetermined state, [0043]).

Heisele et al. and Bamba are in the same art of object detection and recognition (Heisele et al., abstract; Bamba, abstract). The combination of Bamba with Heisele et al. and Apelbaum et al. will enable the use of a moving object. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the region movement of Bamba with the invention of Heisele et al. and Apelbaum et al. as this was known at the time of filing, the combination would have predictable results, and as Bamba indicate this improves tracking accuracy ([0050]) indicating the improved accuracy when combined with the invention of Heisele et al. and Apelbaum et al..

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661